Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Newly submitted claims 32-33 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: Groups lack unity of invention because even though the inventions of these groups require the technical feature of adapter frame, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of WO 98/35602.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 32-33 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Interpretation
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The phrase of “operable clamping means designed to clamp in the container receptacle” has been interpreted under 35 U.S.C. 112(f), or sixth paragraph, because it uses a non-structural term “clamping means” coupled with functional language “designed to clamp in the container receptacle” without reciting sufficient structure to achieve the function.  Furthermore, the non-structural term is not preceded by a structural modifier.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
The phrase of “for mounting onto a base and for receiving a particle collecting container for a cyclone pre-separator” is understood as being directed to and further reciting the purpose or intended use of the claimed invention which does not result in a structural difference (or, in the case of process claims, manipulative difference) between the claimed invention and the prior art do not limit the claim and do not distinguish over the prior art apparatus (or process). See, e.g., In re Otto, 312 F.2d 937, 938, 136 USPQ 458, 459 (CCPA 1963); In re Sinex, 309 F.2d 488, 492, 135 USPQ 302, 305 (CCPA 1962). If a prior art structure is capable of performing the intended use as recited in the claimed invention, then it meets the claim. See, e.g., In re Schreiber, 128 F.3d 1473, 1477, 44 USPQ2d 1429, 1431 (Fed. Cir. 1997) and cases cited therein, as it has been held that the recitation of a new intended use for an old product does not make a claim to that old product patentable.  In re Schreiber, 44 USPQ2d 1429 (Fed. Cir. 1997). See also MPEP § 2111.02 and § 2112 - § 2112.02.
In this view, the “base”, the “particle collecting container” and the “cyclone pre-separator” are not claimed and/or not positively recited in the claims.
Therefore, the at least claim 16 has been interpreted as follows:
“An adapter frame comprises: a rectangular underside and adapter frame peripheral walls extending upwards from the underside, and lower adapter frame couplers, designed to provide a releasable, vertically tension-proof coupling, and wherein the adapter frame further comprises a container receptacle located on the upper side of the adapter frame, wherein a horizontal inner receptacle tapers towards the underside of the adapter frame.”
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-21, 31 and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over WO 98/35602 (hereinafter WO ‘602).
As regarding claim 16, WO ‘602 discloses the claimed invention for an adapter frame comprises: an underside and adapter frame peripheral walls extending upwards from the underside, and lower adapter frame couplers, designed to provide a releasable, vertically tension-proof coupling, and wherein the adapter frame wherein the adapter frame further comprises a container receptacle located on the upper side of the adapter frame, wherein a horizontal inner receptacle tapers towards the underside of the adapter frame (annotated fig. 2).
WO ‘602 does not disclose a rectangular underside.  The shape of a structural feature is considered a matter of choice which a person of ordinary skill in the art before the effective filing date of the invention was made would find obvious absent persuasive evidence that particular configuration is significant, see In re Dailey, 149 USPQ 47.   Where patentability is said to be based upon particular chosen shape or upon another variable recited in the claim, the applicant must show that the chosen dimensions are critical and unexpected results.

    PNG
    media_image1.png
    397
    731
    media_image1.png
    Greyscale

As regarding claim 17, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention except for wherein the length of the underside of the adapter frame is between 350 mm and 450 mm and the width of the underside of the adapter frame is between 250 mm and 350 mm.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the length of the underside of the adapter frame is between 350 mm and 450 mm and the width of the underside of the adapter frame is between 250 mm and 350 mm in order to enhance adapter frame performance, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As regarding claim 18, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention for wherein the inner contour of the container receptacle tapers continuously over the vertical extension of the container receptacle (annotated fig. 2).
As regarding claim 19, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention except for wherein the container receptacle on its upper side accounts for at least 60% of the base area of the adapter frame.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention was made to provide wherein the container receptacle on its upper side accounts for at least 60% of the base area of the adapter frame in order to enhance the adapter frame performance, since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).
As regarding claim 20, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention for wherein all inner sides of the container receptacle contribute to the taper (annotated fig. 2).
As regarding claim 21, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention for wherein the adapter frame has upper adapter frame couplers, designed to provide a releasable, vertically tension-proof coupling to the cyclone pre-separator (not claim), when the cyclone pre-separator is positioned on the adapter frame.
As regarding claim 31, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention for wherein the base (not claim) is a suction device, a system box or a roller board.
As regarding claim 34, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention for wherein the lower adapter frame couplers have first lower adapter frame couplers and second lower adapter frame couplers, wherein the first lower adapter frame couplers and second lower adapter frame couplers are each compatible with a different coupling system and are each designed to provide a releasable, vertically tension-proof coupling to the base (annotated fig. 2).
As regarding claim 35, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention for wherein the adapter frame has an upper edge protruding vertically upwards over the container receptacle, the upper edge surrounding the container receptacle and being displaced horizontally inwards in relation to the outer contour of the underside of the adapter frame (annotated fig. 2).
As regarding claim 36, WO ‘602 discloses all of limitations as set forth above.  WO ‘602 discloses the claimed invention for wherein the adapter frame has operable clamping means (annotated fig. 2), designed to clamp in the container receptacle a particle collecting container (not claim) inserted in the container receptacle.
Response to Arguments
Applicant’s arguments with respect to claim(s) 16-21, 31 and 34-36 have been considered but are moot because the new ground of rejection.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG H BUI whose telephone number is (571)270-7077. The examiner can normally be reached Monday-Friday 8:00 - 4:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Magali Slawski can be reached on (571) 270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG H BUI/           Primary Examiner, Art Unit 1773